DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because said abstract contains “disclosed” in line 1.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 14 & 17 are objected to because of the following informalities:  dependent on a claim that has been cancelled.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 & 15 recites the limitation "the cleaning head" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.

Allowable Subject Matter
Claims 1-3, 5-12, 17, 26-30, and 32 are allowed.
The following is a statement of reasons for allowance:  claims 1, 26, 32 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior art of record, Burnett (US 8,568,051), does not teach “the shaft having first and second channels extending along at least a portion of a length of the shaft; and a lock adapted to secure the shaft in a fixed position relative to the handle” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1 and 32.

The prior art of record, Burnett (US 8,568,051), does not teach “wherein the shaft includes first and second channels and a plurality of openings formed in a wall of the shaft, the plurality of openings being in communication with the first channel” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 26.
The prior arts of record, Zhang (CN204176204U, cited in IDS) or Hammer (WO96/24000, also cited in IDS), do not teach “the shaft having first and second channels extending along at least a portion of a length of the shaft” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1 and 32.
The prior arts of record, Zhang (CN204176204U, cited in IDS) or Hammer (WO96/24000, also cited in IDS), do not teach “wherein the shaft includes first and second channels and a plurality of openings formed in a wall of the shaft, the plurality of openings being in communication with the first channel” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 26.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CH948191A to Epper, US 7,959,191 to Schouten, US 9,241,560 to Angel, US 5,487,529, US 5,336,012, and US 5,584,594 all to Newville are all directed to the state of the art of an extension handle for a cleaning tool with inner and outer pipes/tubes/hoses.  Newville, Angel and Schouten all teach rigid inner tubes whereas Epper teaches an inner hose.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754